DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cooling medium supply device” and “control device” in claims 1-3, 5-6, and 13-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-6, 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 1, the recitation “wherein any member for shielding heat dissipation by radiation from the surface to be cooled is not disposed, the member not including a cooling medium outflow nozzle and a temperature sensor” is considered new matter.  The specification provides support for “any member for shielding heat dissipation by radiation from the surface 
Claim(s) 2-3, 5-6 and 13-14 depend from the claim(s) above and thus is/are rejected accordingly.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6, 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “wherein any member for shielding heat dissipation by radiation from the surface to be cooled is not disposed, the member not including a cooling medium outflow nozzle and a temperature sensor” is unclear, as it does not correspond to the 
Regarding claim 1, the recitation of “wherein any member for shielding heat dissipation by radiation from the surface to be cooled is not disposed, the member not including a cooling medium outflow nozzle and a temperature sensor” is unclear.  It is unclear where the “any member” is “not disposed.”  
Regarding claim 1, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “any member…is not disposed,” and the claim also recites "the member not including a cooling medium nozzle and a temperature sensor” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 1, the recitation of “the member” lacks antecedent basis in the claim. 
Claims 2-3, 5-6, and 13-14 depend from the claim(s) above and are thus rejected accordingly. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP201545619), cited in the IDS dated 11/14/2018 in view of Dill (US3997374) and in further view of Shimizu (JP56130432). 
	Regarding claim 1, Watanabe teaches a cooling device for a high temperature pipe installed on a periphery of a surface to be cooled of a high temperature pipe, the cooling device for a high temperature pipe comprising: a cooling medium supply header (22; Fig. 8) that allows a cooling medium to flow out toward the surface to be cooled. 
Watanabe is considered to imply a cooling medium supply device that supplies the cooling medium to the cooling medium supply header, in that air is disclosed as “blown” (¶[0046]), however, does not appear to explicitly disclose the means to blow the cooling medium. 
Dill teaches a cooling medium supply device (27; Fig. 4) that supplies the cooling medium to the cooling medium supply header (17; Fig. 1 & 4), in order to supply the header with the cooling medium (Col. 3, lines 0-10).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to include the cooling medium supply device of Dill, in order to supply the header with the cooling medium (Col. 3, lines 0-10).

Shimizu teaches the cooling medium supply header (6; Fig. 8) that is disposed at such a position being a peripheral part of the surface to be cooled and a position and a cooling medium supply header (6; Fig. 8) that is disposed axially aligned with the surface to be cooled (such as that taught by Watanabe) are functional equivalents.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe, thereby providing a cooling medium supply header that is disposed at such a position as not to shield heat dissipation by radiation from the surface to be cooled and wherein a region facing the surface to be cooled becomes an open region without any member for shielding heat dissipation by radiation from the surface to be cooled is not disposed, the member not including a cooling medium outflow nozzle and a temperature sensor, as it has been held obvious to provide a simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I).  Here, a peripheral header, would achieve the same result, namely cooling the desired portion of the pipe, and the resulting modification would meet the claim limitations at issue.  

	Regarding claim 5, Watanabe teaches the limitations of claim 1, and Watanabe further teaches a cooling medium outflow nozzle (ejection holes - ¶[0046]) that allows the cooling medium of the cooling medium supply header to flow out toward the surface to be cooled.
	Regarding claim 6, Watanabe teaches the limitations of claim 5, and Watanabe further teaches the cooling medium outflow nozzle (ejection holes - ¶[0046]) allows the cooling medium to flow out along the surface to be cooled.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP201545619), cited in the IDS dated 11/14/2018 in view of Dill (US3997374), Shimizu (JP56130432) and in further view of Gledhill (GB586226). 
	Regarding claim 3, Watanabe teaches the limitations of claim 2, and Watanabe does not teach the cooling medium supply header is supported on an outer surface of the heat insulating material.
	Gledhill teaches the cooling medium supply header (26; Fig. 5) is supported (via parts 21/22; Fig. 5) on an outer surface of the pipe (20; Fig. 5), in order to provide means to quickly attached the supply header to the pipe (Page 3, lines 25-35).   
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to include the support .    
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP201545619), cited in the IDS dated 11/14/2018 in view of Dill (US3997374), Shimizu (JP56130432) and in further view of Hirano (JP11022893A).
Regarding claim 13, Watanabe teaches the limitations of claim 5, and Watanabe does not teach a temperature sensor that measures a temperature of the cooling medium supplied to the cooling medium supply header by the cooling medium supply device; and a control device that controls an outflow amount of the cooling medium that is allowed to flow out toward the surface to be cooled from the cooling medium outflow nozzle or the cooling medium outlet, in accordance with the temperature of the cooling medium measured by the temperature sensor.
Hirano teaches a temperature sensor (15; Fig. 1-2) that measures a temperature of the cooling medium supplied to the cooling medium supply header by the cooling medium supply device; and a control device (17; Fig. 1) that controls (¶[0016]) an outflow amount of the cooling medium that is allowed to flow out toward the surface to be cooled from the cooling medium outflow nozzle or the cooling medium outlet, in accordance with the temperature of 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to include the controls of Hirano, in order to prevent or reduce thermal fatigue damage (¶[0007]).
Regarding claim 14, Watanabe teaches the limitations of claim 5, and Watanabe further teaches a temperature sensor that measures a temperature (thermocouple - ¶[0057]) of the surface to be cooled; and controlling (¶[0058]) the outflow amount of the cooling medium that is allowed to flow out toward the surface to be cooled from the cooling medium outflow nozzle or the cooling medium outlet, in accordance with the temperature of the surface to be cooled measured, however,  does not appear to explicitly teach a control device that controls the outflow amount of the cooling medium that is allowed to flow out toward the surface to be cooled from the cooling medium outflow nozzle or the cooling medium outlet.  
Hirano teaches a control device (17; Fig. 1) that controls (¶[0016]) the outflow amount of the cooling medium that is allowed to flow out toward the surface to be cooled from the cooling medium outflow nozzle or the cooling medium outlet.  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to include the controller of Hirano, in order to automate the process of controlling the cooling medium via a controller as taught by Hirano.  
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

Examiner contends the arguments of counsel cannot take the place of evidence in the record.  (see MPEP 2145 I).  In this case, Applicant has not provided any evidence this is the case.
Applicant argues Examiner’s opinion lacks a point of view of one having ordinary skill in the art and is only based on hindsight obtained from teachings of the claimed invention. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, Applicant has failed to provide any evidence or examples of what Examiner has gleaned only from applicant’s disclosure.  Rather, it is clear from the record the teachings relied upon come only from the references cited, which would have been known to one having ordinary skill in the art, namely, that peripheral and nonperipheral cooling medium supply devices are functional equivalents, as taught by the prior art.  
It is noted the previous 112 (a) and (b) issues have been obviated, however, as indicated above, the amendments have raised new issues. 
For at least the reasons stated above, Applicant’s arguments are found unpersuasive and the rejection is maintained. 
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763